Order entered September 19, 2013




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00634-CV

                               TODD PRUETT, Appellant

                                             V.

                          MICHAEL PITTMAN, M.D., Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-07463

                                            ORDER
       We DENY appellant’s September 13, 2013 motion requesting the Court to stop posting

documents and information on our website.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE